Citation Nr: 1823792	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-40 965	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1966 to November 1967, when he was discharged based on physical disability.  He subsequently was a member of the Vermont National Guard from April 1968 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont in which, in pertinent part, the appellant's claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability was denied.

In July 2015, the Veteran presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from securing or following substantially-gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, a veteran is unable to secure or follow a substantially-gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the appellant's service-connected disabilities include bilateral pes planus rated as 50 percent disabling; bilateral hearing loss rated as 10 percent disabling; and tinnitus rated as 10 percent disabling.  The appellant has a total combined rating of 60 percent and he therefore does not meet the criteria delineated in 38 C.F.R. § 4.16(a). 

However, veterans who are unable to secure gainful employment by reason of service-connected disabilities but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

Here, the appellant has stated that he is unable to work because of pain due to his service-connected bilateral pes planus.  He has also contended that he was unable to maintain full-time employment due to the pain medication he takes for his service-connected bilateral foot disability.  Review of the April 2014 VA medical opinion that indicates that the appellant would be capable of performing a sedentary job reveals that the VA examiner did not include any consideration of the side effects of the appellant's medications prescribed for his service-connected disability of the feet on his ability to obtain and maintain a job.  The possible side effects include tiredness; drowsiness; loss of coordination; changes in mood; and/or changes in behavior and thinking such as loss of concentration.  On remand, the AOJ should obtain a medical opinion addressing not only the effects of the appellant's service-connected disabilities on employment, but also an opinion on the effects of the appellant's medications on his ability to work since 2013.

Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, and must first refer the claim to the Director of the Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)").  The Board, however, may grant a TDIU on an extra-schedular basis after the issue has first been considered by the Director.  38 C.F.R. § 4.16; see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (reaffirming that the Board is authorized to award an extra-schedular TDIU only after obtaining the Director's decision).  Here, no referral was made and a referral should be accomplished on remand.

Finally, the evidence of record only includes VA treatment records dated through May 2014.  On remand, all subsequent VA treatment records should be associated with the claims file.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Assure that all notification and development action required by 38 U.S.C. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, to include the requirements for TDIU and any other applicable legal precedent, has been completed.

2.  Contact the Veteran and ask him to provide a comprehensive history that includes educational achievements; all job titles; a description of all job duties; the number of years at each job; and the number of employees supervised at each job. 

3.  Obtain all VA treatment records dated from June 2014 onward and associate them with the claims file.

4.  Schedule the Veteran for a general medical examination with a qualified medical professional to assess the functional impact of the Veteran's service-connected disabilities on his employability.  The Veteran's claims file, together with any employment information obtained as a result of the development described in paragraph 2 of these instructions, must be reviewed by the examiner. 

After the examination and review of the relevant records, the examiner must prepare a report describing the functional impact of the Veteran's service-connected disabilities on employment, particularly his service-connected bilateral pes planus.  The examiner must particularly discuss the possibility that the side-effects of medications which the Veteran uses to treat his service-connected disabilities could prevent him from obtaining or maintaining gainful employment. 

5.  If the Veteran continues to not meet the schedular criteria under 38 C.F.R. § 4.16(b), refer the Veteran's claim to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

6.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for TDIU, to include a summary of the evidence and applicable law and regulations considered pertinent to the claim.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

